Bell, J.
This suit was instituted in the court of a Justice of the Peace, by Cox against Ogden. Cox recovered a judgment in the magistrate’s court, and Ogden obtained a writ of certiorari. The case was again tried in the District Court, and Cox again obtained judgment against Ogden. The testimony is voluminous, and not very intelligible. The court instructed the jury as favorably for Ogden as was proper under the circumstances of the case. There is no error in the charge of the court; and the case is one of a class in which we are not inclined to disturb the verdict of a jury, unless it is plain that the law has been violated, and that injustice has been done.
We are not able to perceive that the verdict and judgment have not attained the justice of the case. ' The judgment of the court below is therefore affirmed.
Judgment affirmed.